DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed because the closest prior art of record fails to disclose a two-way adaptive clocking circuit, comprising: an adaptive clock stretching or compressing amount regulating circuit module, with an input end receiving the timing early-warning signal sent out by the chip or delay information of the critical path of the chip and receiving the N delay clock signals with the different phases output by the phase clock generating module, monitoring the timing slack or the timing violation value of the chip in real time, and outputting a stretching scale signal after the timing slack of the chip is widened according to the N delay clock signals with the different phases, or outputting a compressing scale signal after the timing violation value is widened according to the N delay clock signals with the different phases in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson et al. (US 10,148,258) discloses a clocking circuit including a clock phase generator and a clock phase multiplexer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849